Citation Nr: 1518492	
Decision Date: 04/29/15    Archive Date: 05/05/15

DOCKET NO.  12-12 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for prostate cancer, to include as secondary to herbicide exposure and/or exposure to chemicals such as trichloroethylene (TCE). 

2.  Entitlement to service connection for kidney cancer, to include as secondary to herbicide exposure and/or exposure to chemicals such as TCE. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

H. M. Walker, Counsel


INTRODUCTION

The Veteran served on active duty from March 1955 to February 1975.

This matter comes before the Board of Veterans Appeals (Board) on appeal from a November 2011 rating decision by the Department of Veterans Affairs Regional Office (RO) in St. Paul, Minnesota.  

In November 2013, the Veteran presented testimony at a videoconference hearing before the undersigned acting Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's electronic claims folder.  

The Veteran's case was most recently remanded by the Board in October 2014.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, the Board finds that another remand is necessary for additional development regarding the Veteran's service connection claims for prostate cancer and kidney cancer.

The RO performed the requested development in the October 2014 remand for the Veteran's prostate cancer and any exposure to herbicides.  Since the last remand, the Veteran has perfected his appeal for service connection for kidney cancer.  

In conjunction with the service connection claim for kidney cancer, the Veteran advised that he was exposed to trichloroethylene (TCE) during service.  He maintains that he worked in cryogenics and he used TCE for cleaning parts on equipment used for producing liquid oxygen.  He recalled TCE being stored in 55-gallon drums, and the Veteran believes it caused his kidney cancer.  

The Board infers from the Veteran's correspondence that he also contends his prostate cancer is due to TCE exposure.  The Veteran also submitted a buddy statement in which he recalled being exposed to TCE during service.  

Service personnel records show that the Veteran was assigned additional duties as a LOX quality control inspector and cryogenic fluids production tech.  Importantly, there has been minimal development in determining whether the Veteran had exposure to chemicals in service, including TCE, and whether any chemical exposure contributed to his prostate and kidney cancers.  

The Board finds that further development is necessary regarding these claims.  Namely, the AOJ should determine whether the Veteran was exposed to chemicals during service, including TCE, and whether any exposure contributed to his prostate and kidney cancers.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact all appropriate service department sources to perform a search to determine whether the Veteran was exposed to any chemicals (including trichloroethylene) while serving with the 6236th Combat Support Group and the 355th Supply Squadron.  All reasonable attempts should be made to obtain such records-any negative reply should be associated with the claims file.  The Veteran must be notified of the attempts made and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

2.  If any new records show that the Veteran was exposed to chemicals during service, including consideration that he was a LOX quality control inspector and cryogenic fluids production tech, forward the Veteran's claims file to an appropriate examiner for an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's prostate and kidney cancers were related to his active service, to include exposure to other chemicals kept at the base at which the Veteran was stationed?  

The claims file must be reviewed by the examiner and the examination report should note that review. 

The examiner should provide the rationale for all opinions provided.

It is left to the examiner's discretion whether to examine the Veteran. 

3.  After completion of the above and any additional development deemed necessary, the issue on appeal should be reviewed with consideration of all applicable laws and regulations.  If any benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if in order.

By this remand, the Board intimates no opinion as to any final outcome warranted.

No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




